Maxwell, J.
The only error assigned in this case is that the verdict is not sustained by the evidence. In such case, in order to justify the court in setting the verdict aside, it is not sufficient that the court, if sitting as a jury, would have reached a different conclusion from that arrived at by the jury. If such was the law, it would virtually abolish trial by jury. It is only where the verdict is clearly wrong that it will be set aside.
The testimony in this case is conflicting, and there is no such preponderance against the verdict as would justify the court in setting it aside. The judgment is therefore affirmed.
Judgment affirmed.